Citation Nr: 0711020	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran had active military service in the United States 
Coast Guard from July 1956 to July 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran contends that his bilateral hearing loss and 
claimed tinnitus arise from noise exposure from firing 3-
inch/50 caliber anti-aircraft guns while in service.  His 
1956 entrance examination and a June 1960 examination both 
show whispered voice tests that revealed bilateral hearing 
acuity of 15/15 and spoken voice tests that revealed 
bilateral hearing acuity of 30/15.  There is no evidence of 
record of any complaints or treatment related to hearing 
issues while in service or for many years after service.  The 
veteran nevertheless contends that he was treated for hearing 
and tinnitus complaints at the VA Medical Center (VAMC) in 
Kansas City, Missouri during the period 1961 through 1963.  A 
query to VAMC Kansas City resulted in a response that no 
records were found for that period.

The Board is of the opinion that, because there is no 
evidence of record, other than the veteran's assertion, that 
the veteran was, in fact, exposed to acoustic trauma while in 
service, a remand to the agency of original jurisdiction 
(AOJ) is necessary in order to obtain any related evidence.  
Further, the veteran should be afforded a VA audiological 
examination to determine whether it is at least as likely as 
not that any current hearing loss or tinnitus is related to 
any in-service noise exposure.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The AOJ should contact the 
appropriate agency(ies) and ask for 
any available personnel records that 
might show the veteran's in-service 
specialty, or that he was trained on 
and fired 3-inch/50 caliber guns in 
service, as averred.

2.  The veteran should be contacted 
and asked to provide any evidence 
that he has that shows he fired a 3-
inch/50 caliber gun in service.

3.  After the above-requested 
development is accomplished, the 
veteran should be afforded a VA 
audiological examination by a 
medical professional qualified to 
determine the veteran's current 
level of hearing acuity, and to 
render a medical opinion as to the 
medical probabilities that any 
diagnosed hearing loss or tinnitus 
is related to the veteran's military 
service.  Specifically, the examiner 
is to express an opinion as to 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that any hearing loss and 
tinnitus are attributable to his 
period of military service.  The 
examiner should also comment on the 
spoken voice tests results of 30/15 
as noted at entry and in June 1960, 
and indicate whether this 
represented a loss of acuity or 
exceptional acuity, especially in 
light of the whispered voice results 
of 15/15.  How these in-service test 
results affected the examiner's 
opinion should be described.  (The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.)

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

